--------------------------------------------------------------------------------

 

Exhibit 10.13

 

(English Translation)

 

Sales Contract in respect of Suzhou Journey World Ticketing System

 

Contract No.: RJ2008-3

 

 

Party A:

Suzhou Journey World Commercial Service Co., Ltd.

Address:

#18, 200, Tai Cang Road, Lu Wan District, Shanghai

Postal Code:

200020

Bank of Deposit:

Agriculture Bank Jin Ji Hu Branch

Bank Account:

10-551301040002573

Tax File Number:

321700670976440

Fax:

63730810

Contact Person:

Shu Keung Chui

Contact Number:




 

Party B:

Shanghai Shangxin Industrial Development Co., Ltd.

Address:

2585 Hu Yi Highway, Malu Township, Jiading District, Shanghai

Postal Code:

201800

Bank of Deposit:

Industrial and Commercial Bank of China, Fu Xing Road (C) Branch

Bank Account:

1001208719006588562

Fax:

62783063

Contact Person:

Guofu Huang

Contact Number:

62783063

 

 

--------------------------------------------------------------------------------

 

Pursuant to relevant laws and regulations of the People’s Republic of China, in
the matter of Party B’s development for Party A of the “Zuwin” ticketing system
(including the e-commerce website) of Suzhou Journey World Commercial Service
Co., Ltd. and the hardware and software required in connection therewith, the
parties hereby agree as follows:

 

Article 1

Subject of the Contract

 

Party A agrees to purchase from Party B hardware and customized software as
listed in this Article (the “Products”) for the fees herein stated.

 

1.1

Hardware

 

Attachment 1 – Hardware Products List sets forth a list of the hardware and
software to be purchased by Party A from Party B.

 

The “Zuwin” Ticketing System software system shall be developed in 3 phases with
multiple language versions, including Chinese, Japanese, English, and Korean:
Phase 1 – Chinese simplified and traditional language versions; Phase 2:
Japanese and English language versions; and Phase 3: Korean language version.
The development fee shall be calculated at the rate of RMB900 per day per
person, and based on an estimated total of 21,735 man-days the total fee will be
RMB19,561,500, subject to adjustment of workload in accordance with client’s
demand. The final payment shall be subject to the acceptance and settlement of
the project.

 

1.2

Product Installation and Testing

 

Onsite installation and testing services for the abovementioned Products shall
be included.

 

Article 2

Price and Payment Settlement

 

2.1

Price

 

2.1.1

The purchase price of the Products and services listed in Article 1 amounts to
RMB Nineteen Million Seven Hundred and Fourteen Thousands and Five Hundreds Yuan
(RMB19,714,500) in total (the “Contract Amount”). The Contract Amount includes
the service fee for installation, testing and after-sale technology support by
the original supplier.

 

2.1.2

All the prices and fees hereunder shall be paid and settled in RMB.

 

2.2

Terms and Time of Payment

 

2.2.1

Party A shall pay 70% of the Contract Amount to Party B as advance payment
within 10 business days upon execution of this contract, to wit, RMB Thirteen
Million Eight Hundred Thousands Yuan (RMB13,800,000).

 

2.2.2

The acceptance shall be performed within 20 days upon the system implementation.
The parties shall perform full accounting of the man-days in respect of the
project (based on the acceptance report) within 10 business days upon
acceptance, and Party A shall pay the balance of the payment to Party B in lump
sum. Party B shall provide Party A with 1-year original warranty service free of
charge.

 

--------------------------------------------------------------------------------

 

2.3

Bank Account

 

2.3.1

Party A shall wire the amount of the payment to the bank account as designated
by Party B pursuant to the provisions of this contract.

 

2.3.2

Information of Party B’s designated bank account shall be the bank account
information first above written. In the event of any change to the above
information, Party B shall give written notice (affixed with Party B’s corporate
seal) to Party A 10 days before the payment due date as provided herein.

 

2.4

Invoice

 

Within 10 business days upon receipt of Party A’s payment, upon Party A’s
request, Party B shall issue and deliver to Party A appropriate tax invoice
against such payment.

 

Article 3

Quality Standard of the Products

 

3.1

The Products supplied by Party B to Party A shall be brand new, manufactured by
the original supplier of the hardware and software products listed in the
contract, and shall conform to the quality standard of products of the same
category of the Products listed herein.

 

3.2

Party B covenants that the Products provided to Party A shall pass the quality
test and inspection conducted by the original supplier and shall be provided
with certificate of quality.

 

Article 4

Packaging

 

Party B shall ensure that all hardware products to be delivered by it shall be
properly packaged to withstand long distance transportation and repeated loading
and unloading, and shall be accordingly protected against elements such as
moisture, rain, rust and vibration as per the products’ nature and requirements
for handling, so as to ensure the safe and undamaged delivery of the products to
the destination.

 

Article 5

Supply, Inspection and Acceptance

 

5.1

Subject of Delivery

 

5.1.1

The Products provided by Party B upon delivery of hardware and software products
shall conform to Attachment 1, and the technical manuals provided by Party B
shall be clear and complete.

 

5.1.2

Party B shall provide relevant technical materials and reports upon completion
of the integration services.

 

5.2

Delivery Place

 

5.2.1

Party B shall deliver such hardware and software products at the place
designated by Party A.

 

5.2.2

Party A shall give notice of change of delivery place to Party B before 10 days
of the delivery date provided herein in case of change of delivery place, and
the additional transportation cost so incurred shall be borne by Party A.

 

--------------------------------------------------------------------------------

 

5.3

Delivery Date

 

5.3.1

After execution of the contract, Party B shall deliver the hardware and software
system before December 15, 2008 at the place provided in the section above.

 

5.3.2

In the event of incident beyond Party B’s control, Party B shall submit to Party
A a request for delay in delivery 10 days before the delivery date provided
herein. If Party A refuses to agree on the delay in delivery, Party B shall
deliver the Products at the delivery date provided herein, otherwise it shall
constitute a breach of the contract.

 

5.4

Inspection and Acceptance

 

5.4.1

Inspection and Acceptance Upon Delivery

 

Upon delivery of Products at the delivery place appointed by Party A, the
parties shall inspect and accept the Products pursuant to provisions of
Attachment 1 and execute the mates receipt. The parties shall inspect on the
packaging, specification, quantity, and configuration of the Products.

 

5.4.2

Inspection and Acceptance Upon Live Testing

 

Upon completion of delivery inspection and acceptance, the parties shall conduct
a live testing and execute an inspection and acceptance report.

 

5.4.3

Inspection and Acceptance Upon Integration

 

Upon completion of integration services, the parties shall conduct a integration
test and execute the inspection and acceptance report. The integration
inspection and acceptance shall be final.

 

5.4.4

The parties shall execute the inspection and acceptance report upon completion
of the inspection and acceptance, such report shall serve as an invoice for
payment.

 

Article 6

Transfer of Title and License of Use Right

 

6.1

After passing the inspection and acceptance, the title to the Products shall be
transferred to Party A upon delivery to Party A or possession by Party A’s
appointed person.

 

6.2

Party B covenants that the Products and materials provided to Party A pursuant
to this contract does not infringe intellectual property of any third party; if
there is any claim or action by any third party against Party A, Party B
covenants to defend and reimburse Party A for all losses and costs incurred in
respect of such claim or action at Party B’s expense.

 

Article 7

Confidentiality

 

7.1

The content of this contract, information, technology secrets and trade secrets
obtained from the other party pursuant to this contract shall be deemed as
confidential information, and the parties shall keep such information
confidential. Without the prior written consent of the other party, any party
shall not disclose such information to any other person except for its employees
on a need-to-know basis, nor shall any party use such information for other
purposes that are not expressly listed in this contract, otherwise it shall
constitute a breach of this contract and said party will be held liable for
indemnification of such breach.

 

--------------------------------------------------------------------------------

 

7.2

Confidential information provided in this Article does not include information
obtained by the other party prior to the negotiation of this contract,
information that are public knowledge, information become public knowledge after
the date hereof without breach of this Article, or information disclosed for
compliance with applicable laws or rules of court.

 

7.3

The parties shall cause their employees to understand such confidentiality
provisions. The confidentiality clause shall survive the termination of this
contract. The confidentiality obligations of the parties shall remain valid
after the termination of this contract.

 

Article 8

Technology Training and Post-Sale Services

 

Party B shall provide onsite training for 20 man-days, as well as free online
telephone services.

 

Article 9

Effectiveness and Termination of the Contract

 

This contract shall come into effect as of the date it is executed by the legal
representative of the parties or the authorized representative thereof and
affixed with the corporate seals of the parties, respectively, and terminate as
of the date the obligations of the parties expire.

 

Article 10

Change and Assignment of the Contract

 

10.1

Upon this contract come into effect, without negotiation with the other party
and execution of written agreement by both parties, neither party shall change
the content of the contract.

 

10.2

The assignment of obligations of any party hereto shall be subject to consent of
the other party, and assignment of rights shall be subject to written notice to
the other party.

 

Article 11

Liability for Breach and Indemnification

 

11.1

Party B’s Breach and Liabilities

 

11.1.1

If Party B fails to deliver the Products to Party A on the delivery date
provided herein, a late fee in the amount of 3‰ of the Contract Amount shall be
accruing daily and payable by Party B. If Party B fails to deliver the Products
30 days later than the delivery date, Party A shall have the right to terminate
the contract. Party B shall indemnify Party A for losses arising out of the
delay.

 

11.1.2

If the Products provided by Party B fail to meet the quality standard provided
in Article 3, Party A shall have the right to:

 

a.

terminate the contract: Party B shall return the payment it received to Party A,
and pay a penalty in the amount of 0.5% of the Contract Amount to Party A,
incremental to any loss so incurred by Party A.

b.

request Party B to replace those products that fail to meet the quality standard
provided herein within 7 days, and pay a penalty in the amount of 0.5% of the
price of said replaced products to Party A, incremental to any loss so incurred
by Party A.

 

11.1.3

If Party B fails to provide the maintenance services, technology support, and
training services pursuant to Attachment 5 hereto Training and Post-Sale
Services, Party B shall continue to perform such obligations, take remedies
measures, and indemnify Party A for losses as well as penalty. If Party B fails
to perform its obligations within the time period provided herein, a late fee in
the amount of 3‰ of the Contract Amount shall be accruing daily for so long as
the payment remains outstanding and payable by Party B.
 

--------------------------------------------------------------------------------

 

11.2

Party A’s Breach and Liabilities

 

11.2.1

Upon effectiveness of the contract, if Party A requests to return all or part of
the Products without Party B’s breach of the contract, Party A shall give 10 day
notice to Party B, and Party B shall agree to the return, provided that Party A
pays penalty in the amount of 0.5% of the price of said returned products to
Party A. If the amount of losses incurred by Party B exceeds the amount of said
penalty, Party A shall pay the difference as well.

 

11.2.2

If Party A fails to make the payment hereunder on time, a late fee in the amount
of 3‰ of the Contract Amount shall be accruing daily for so long as the payment
remains outstanding and payable by Party A. If the payment is 30 days past due,
Party B shall have the right to terminate the contract. Party A shall indemnify
Party B for losses so incurred.

 

11.2.3

If Party B fails to make delivery on time due to Party A’s notification of
delivery place by mistake or Party A’s change of delivery place without giving
notice to Party B, Party B shall not be held liable.

 

11.3

Payment of Late Fee

 

The non-breaching party shall request the breaching party to pay late fee or
loss compensation by giving written notice specifying the amount of late fee or
loss compensation. The breaching party shall pay said late fee to the other
party within 10 business days upon receipt of the notice.

 

Article 12

Exemption of Obligations and Waiver of Rights

 

12.1

Exemption of Obligations

 

12.1.1

When the obligations of a party hereunder cannot be performed due to event of
force majeure, such as wars, riots, severe fires, floods, typhoons, earthquakes,
actions of government and injunctions, and other events beyond the parties’
control that are unforeseeable and of which the occurrence cannot be prevented
or avoided, the affected party shall be responsible to give notice to the other
party within reasonable time and to take reasonable measures to eliminate the
losses incurred by the other party.

 

12.1.2

The affected party shall be exempted from liabilities of breach upon giving
notice, but its obligations hereunder shall not be exempted.

 

12.1.3

The performance period hereunder may be extended reasonably upon negotiation and
agreement by both parties, the extended period of which shall be equivalent to
the period affected by the event of force majeure.

 

12.2

Waiver of Rights

 

A party’s negligence or delay in requesting the performance of obligations
hereunder by the other party shall not constitute a waiver of its rights
hereunder.

 

--------------------------------------------------------------------------------

 

Article 13

Applicable Laws and Dispute Resolution

 

13.1

This contract shall be governed by the laws of the People’s Republic of China.

 

13.2

Any dispute arising out of or relating to this contract shall be resolved
through friendly consultation by the parties. If the parties are not able to
resolve such dispute within 10 days upon delivery by one party to the other
party of written notice requiring resolution of such dispute through
negotiation, any party shall have the right to:          1           
 

 

1.

file a lawsuit at the court where Party A locates.

2.

submit the dispute to XXX arbitration commission in                          in
accordance with its rules then in effect. The arbitration award shall be final
and binding upon both parties.
 

 

13.3

Clauses of this contract not related to the dispute shall continued to be
performed by the parties during the period of the lawsuit or arbitration.

 

Article 14

Entire Contract

 

14.1

Attachment hereto shall constitute an integral part of this contract, with the
same legal effect of the main body of the contract. If there is any discrepancy
between provisions of the attachment and the main body, provisions of the main
body shall prevail.

 

14.2

The main body of the contract and the attachment hereto shall constitute the
entire contract with respect to the subject matter hereof, and shall supersede
all prior oral or written communications or contracts between the parties.

 

Article 15

Severability

 

If any provision of this contract is held invalid, illegal or otherwise
unenforceable by judicial authority or other relevant authorities, the parties
shall modify said provision reasonably to reflect both parties’ real intent, and
the remaining provisions herein shall remain valid.

 

Article 16

Counterparts and Miscellaneous

 

16.1

This contract shall be executed in four originals, two of which shall be
retained by each party.

 

16.2

Business days referred herein shall be the normal working days other than
statutory holidays and weekends.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

Party A (Corporate Seal):

Suzhou Journey World Commercial Service Co., Ltd. [corporate seal]

 

Legal Representative or Authorized Representative (Signature): [signature]

 

Date:

March 18, 2008

 

 

 

 

Party B (Corporate Seal):

Shanghai Shangxin Industrial Development Co., Ltd. [corporate seal]

 

Legal Representative or Authorized Representative (Signature): [signature]

 

Date:

March 18, 2008

 

 

--------------------------------------------------------------------------------

 

Attachment 1

Hardware Products List

 

Equipment Fee

 

1

Acer 17” LCD Display, 1G RAM, Jinhetian Package

¥3,000

43

¥129,000

2

Server 2G RAM

¥700

1

¥700

3

DELL Laptop

¥6,500

3

¥19,500

4

HP3050 Printer

¥2,800

1

¥2,800

5

Panasonic KX-FT936CN Fax Machine

¥1,000

1

¥1,000

     

Total

¥153,000

 

 

--------------------------------------------------------------------------------

 

Suzhou Journey World Commercial Service Co., Ltd.

 

Zuwin Ticketing System

 

Inspection and Acceptance Report

 

 

Completed By:

Shanghai Shangxin Industrial Development Co., Ltd.

Inspected By:

Suzhou Journey World Commercial Service Co., Ltd.

Inspection Date:

January 15, 2009

Inspection Organized By:

Shanghai Shangxin Industrial Development Co., Ltd.

 

 

Shanghai Shangxin Industrial Development Co., Ltd.

 

January 2009

 

--------------------------------------------------------------------------------

 

Inspection and Acceptance Report

 

Project Name

Zuwin Ticketing System (including E-Commerce Website)

Contract Name

Suzhou Journey World Commercial Service Co., Ltd. Zuwin Ticketing System

Client Name

Suzhou Journey World Commercial Service Co., Ltd.

Company Name

Shanghai Shangxin Industrial Development Co., Ltd.

Project Period

9 months

Responsible Person

Shanghai Shangxin Industrial Development Co., Ltd.

Guofu Huang

Suzhou EZTripMart Business Services Co., Ltd.

Shu Cheung Chui

Summary

After joint effort made by the client and the company for months, Zuwin
ticketing system of Suzhou Journey World Service Co., Ltd. has been successfully
installed. Upon serious testing after installation, the operation of the
software become stable, and is able to meet the requirements of business units.
The system efficiently reflects the demands of business units as well as fully
endorses the cooperation between the client and the company.

Date of Acceptance

January 15, 2009

Place of Acceptance

Suzhou Journey World Commercial Service Co., Ltd.

Person Participated in the Acceptance

Representative of Suzhou Journey World Commercial Service Co., Ltd.: Shu Cheung
Chui

Representative of Shanghai Shangxin Industrial Development Co., Ltd.: Guo Fu
Huang

 

 

--------------------------------------------------------------------------------

 

Content

 

1.

Domestic Air Tickets

(1)

Air Ticket Booking

a.

Air Tickets Reservation

b.

PNR Issuance of Tickets

c.

Check the Sales Policy

d.

Check the Promotion Policy

e.

Group Application

f.

ETERM Reservation

(2)

Management of Purchase Order

a.

My Order

b.

Purchase Report

c.

My Refund

(3)

Platform Sales Promotion

a.

ICBC Cardmember Promotion

2.

International Air Tickets

3.

Hotel

4.

Insurance

5.

Purchaser Management

6.

Supplier Management

Calculation of Actual Work Load

 

Per client’s request, the first phase of development of Zuwin Ticketing System
(including e-commerce website), which is the development of Chinese simplified
version has been finished, and the function of which meets the anticipation of
client. The development of Chinese traditional language version will be
conducted in the second phase. The actual work load is 10,870 man-days, totaling
to RMB9,783,000 at the rate of RMB900 per person per day. Execution of separate
agreement for any additional demands will not be required. The settlement of
man-days shall be subject to the inspection and acceptance.

 

Additional Demands of Client

 

1.

When “order number” is generated, if order is unverified, order status:
verifying…; processing: cancel transaction (default), instant payment:
unavailable; date: order date; reasons for non-cancellation; passenger
information (void ticket, voluntary cancellation, involuntary cancellation,
reason), passenger tax invoice information not displayed.

2.

If order is verified, order status: verified; processing: instant payment
(default), cancel transaction; date: verification date; reasons for no
cancellation; passenger information (void ticket, voluntary cancellation,
involuntary cancellation, reason), passenger tax invoice information not
displayed.

3.

If verification is unsuccessful, order status: verification unsuccessful,
reasons; processing: cancel transaction; date: verification date; reasons for no
cancellation; passenger information (void ticket, voluntary cancellation,
involuntary cancellation, reason), passenger tax invoice information not
displayed.

 

Suzhou Journey World Commercial Service Co., Ltd. [corporate seal]

 

Representative: [signature]

 

Date: January 15, 2009

Shanghai Shangxin Industrial Development Co., Ltd. [corporate seal]

 

Representative: [signature]

 

Date: January 15, 2009

   

 

--------------------------------------------------------------------------------